Case 1:20-cv-05050-UNA Document 2 _ Filed 05/02/20 Pag e

 

 

MAY 14 2016
U.S, DISTRICT COURT
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE | DISTRICT OF DELAWARE

 

 

In re MORNING SONG BIRD FOOD _ ) M1‘ @Action No.

LITIGATION )
) Civil Action No. 3:12-cv-01592-JAH-RBB

) (S.D. Cal.)
MEMORANDUM OF POINTS AND AUTHORITIES IN

SUPPORT OF PLAINTIFFS’ MOTION TO COMPEL WAL-MART
STORES, INC.’S COMPLIANCE WITH SUBPOENA DUCES TECUM

FRIEDLANDER & GORRIS, P.A.

Jey canes ©9770

222 Delaware Avenue, Suite 1400
Wilmington, DE 19801

OF COUNSEL: (302) 573-3500
jfriedlander@friedlandergorris.com
ROBBINS GELLER RUDMAN cfoulds@friedlandergorris.com
& DOWD LLP
Regis C. Worley, Jr. Attorneys for Plaintiffs Laura Cyphert, Milt
655 West Broadway, Suite 1900 Cyphert, .

San Diego, CA 92101-8498
(619)231-1058

Dated: March 30, 2015

{FG-W0388303.}
